J-S45013-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: D.N.M., A MINOR,              IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: D.D., MOTHER,

                            Appellant                  No. 237 EDA 2014


                     Appeal from the Decree January 8, 2014
              In the Court of Common Pleas of Philadelphia County
    Family Court at No(s): CP-51-AP-0000711-2013, CP-51-DP-0001380-2011


IN THE INTEREST OF: S.E.J., A MINOR,              IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA




APPEAL OF: D.D., MOTHER,

                            Appellant                  No. 240 EDA 2014


                     Appeal from the Decree January 8, 2014
              In the Court of Common Pleas of Philadelphia County
    Family Court at No(s): CP-51-AP-0000710-2013, CP-51-DP-0001379-2011


BEFORE: BOWES, WECHT, and FITZGERALD,* JJ.

MEMORANDUM BY BOWES, J.:                             FILED AUGUST 08, 2014

        D.D

whereby the trial court involuntarily terminated her parental rights to two of

____________________________________________


*
     Former Justice specially assigned to the Superior Court.
J-S45013-14




to adoption.1 After careful review, we affirm.

       The trial court delineated the salient facts as follows.

              On June 14, 2011, the Department of Human Services
       (DHS) received a General Protective Services (GPS) report
       alleging that the Mother of D.N.M. and S.E.J., D.D., was
       hospitalized for mental health treatment pursuant to a 302 and
       that the children were with maternal grandmother. The report
       further alleged that [Mother] abused drugs and hit the children.
       The report was substantiated.


       K.C. signed a Safety Plan whereby she would care for the
       children in her home; however, DHS was subsequently informed

       her home and would not be able to continue caring for S.E.J. and
       D.N.M. On June 30, 2011, Mother failed to attend an intake at
       Interim House, a residential substance abuse treatment
       program.

             On July 7, 2011, DHS obtained an Order of Protective
       Custody (OPC) and placed S.E.J. and D.N.M. with their maternal
       aunt, K.S. A shelter care hearing was held on July 8, 2011[,] at
       which time the OPC was lifted, and the temporary commitment
       to DHS was ordered to stand. The children were adjudicated
       dependent on July 13, 2011[,] and committed to DHS. Mother
       was permitted to have supervised visits at the agency and was
       referred to the Clinical Evaluation Unit (CEU) for a dual diagnosis
       assessment and screen.        Mother was also referred to the
       Achieving Reunification Center (ARC).

             At the permanency review hearing on October 6, 2011, the
       [c]ourt found that Mother was participating in mental health and
       drug and alcohol treatment at Gaudenzia House, rendering
____________________________________________


1
    The instant termination proceeding also addressed the parental rights of

terminated. Both fathers have filed separate appeals, which are before this
same panel and are addressed separately.



                                           -2-
J-S45013-14


     negative drug screens twice per week and taking her medication
     as prescribed. Mother was permitted to have twice weekly
     supervised visits and was referred to CEU for monitoring.
     Mother was found to be in full compliance with the permanency
     plan.

           At the permanency review hearing on January 4, 2012, a
     CEU Report of non-compliance was issued as to Mother, and
     Mother was referred to the CEU for a dual diagnosis assessment,
     screen and monitoring.     At the end of 2011, Mother was
     unsuccessfully discharged from her program at Washington

     screen. On March 28, 2012, it was reported that Mother had
     resumed outpatient drug treatment at Gaudenzia after she was

     drug screen was negative, visits with the children could be
     modified to unsupervised; however, Mother failed to maintain
     sobriety. On July 27, 2012, it was reported that Mother was
     attending outpatient drug treatment at Gaudenzia, had
     completed [a] parenting [program] and was in moderate
     compliance with the permanency plan.       At the permanency
     hearing on October 26, 2012, a [r]eport of non-compliance from
     the CEU was issued as to Mother, and Mother was referred to
     CEU for an assessment and screen and three random drug
     screens prior to the next court date. CEU was ordered to
     explore alternative drug treatment programs for Mother. At the
     permanency review hearing on January 4, 2013, it was reported
     that Mother only attended three of the eight visits afforded her,
     and a CEU [r]eport of [n]on-[c]ompliance as to Mother was
     submitted to the [c]ourt.

           At the permanency reviewing [sic] hearing held by [the
     court] on March 20, 2013, the [c]ourt found that Mother was
     non-compliant with drug and alcohol treatment and ordered her
     to have five random drug screens prior to the next court date.
     The [c]ourt noted that supervised visits with Mother were
     problematic and ordered that if Mother tested positive on any
     two of the five drug screens or refused any two, visits were to be

     positive drug screens.

          On January 8, 2014, [the court] found clear and convincing

     Pa.C.S.A. §§ 2511(a)(1), (2), (5) & (8) and further found that

                                   -3-
J-S45013-14


      pursuant to 23 Pa.C.S.A. § 2511(b), adoption would be in the
      best interest of S.E.J. and D.N.M.

Trial Court Opinion, 3/11/14, at 2-4 (internal citations omitted).

      This   timely   appeal   ensued.     Mother   complied   with   Pa.R.A.P.

1925(a)(2)(i), and filed a Rule 1925(b) concise statement.            The court

authored its decision and the matter is now ready for this

Mother raises four issues for our consideration.

      1. Whether the trial court committed reversible error, when it

         determination was not supported by clear and convincing
         evidence under the adoption act, 23 Pa.C.S.A. §2511(a)(1),
         (2), (5) and (8)?

      2. Whether the trial court committed reversible error when it

         giving primary consideration to the effect that the termination
         would have on the developmental, physical and emotional
         needs of the child as required by the adoption act, 23
         Pa.C.S.A. §2511(b)?

      3. Whether, [sic] the trial court erred because the evidence was
         overwhelming      and     undisputed    that   Mother,     [sic]
         demonstrated a genuine interest and sincere, persistent, and
         unrelenting effort to maintain a parent-child relationship with
         her children?

      4. Whether, [sic] the trial court erred when it changed the goal
         to adoption when there did not exist clear and convincing
         evidence to do so?



      We begin by setting forth our settled standard of review regarding an

order terminating parental rights:

      When reviewing an appeal from a decree terminating parental
      rights, we are limited to determining whether the decision of the


                                     -4-
J-S45013-14


      trial court is supported by competent evidence. Absent an abuse
      of discretion, an error of law, or insufficient evidentiary support

      trial court has granted a petition to involuntarily terminate
      parental rights, this Court must accord the hearing verdict. We
      must employ a broad, comprehensive review of the record in

      by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009) (quoting In re S.H., 879

A.2d 802, 805 (Pa.Super. 2005)).



clear and convincing evidence that its asserted grounds for seeking the

                                            In re R.N.J., supra at 276. We




the trier of fact to come to a clear conviction, without hesitance, of the truth

                                 Id. (quoting In re J.L.C., 837 A.2d 1247,

1251 (Pa.Super. 2003)). The trial court is free to believe all, part, or none

of the evidence presented and is likewise free to make all credibility

determinations and resolve conflicts in the evidence. In re M.G., 855 A.2d

68, 73-

findings, we will affirm even if the record could also support the opposite

          In re N.C., 763 A.2d 913, 917 (Pa.Super. 2000).

      R

governed by 23 Pa.C.S. § 2511, which provides in relevant part:




                                     -5-
J-S45013-14


     (a) General rule. The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

          (1) The parent by conduct continuing for a period of
          at least six months immediately preceding the filing
          of the petition either has evidenced a settled purpose
          of relinquishing parental claim to a child or has
          refused or failed to perform parental duties.

          (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child
          to be without essential parental care, control or
          subsistence necessary for his physical or mental
          well-being and the conditions and causes of the
          incapacity, abuse, neglect or refusal cannot or will
          not be remedied by the parent.

                ....

          (5) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency for a period of at least six months,
          the conditions which led to the removal or placement
          of the child continue to exist, the parent cannot or
          will not remedy those conditions within a reasonable
          period of time, the services or assistance reasonable
          available to the parent are not likely to remedy the
          conditions which led to the removal or placement of
          the child within a reasonable period of time and
          termination of the parental rights would best service
          the needs and welfare of the child.

                ....

          (8) The child has been removed from the care of the
          parent by the court or under a voluntary agreement
          with an agency, 12 months or more have elapsed
          from the date of removal or placement, the
          conditions which led to the removal or placement of
          the child continue to exist and termination of
          parental rights would best serve the needs and
          welfare of the child.
                ....

                                  -6-
J-S45013-14



     (b) Other considerations. The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on the
     basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.

23 Pa.C.S. § 2511.

     Mother first contends that DHS did not meet its burden by clear and

convincing evidence that her parental rights should be terminated.          She



completion of her [family service plan] by the time of the filing of the




at 10-11.

                                                                quired her to

participate in drug and alcohol treatment, a mental health and parenting

program, visit her children, and obtain suitable housing.        According to

Mother, she testified that she was presently enrolled in a drug treatment

program and was in mental health treatment. Mother highlights that DHS

social worker, Akilah Owens, averred that Mother successfully completed

two parenting programs.     In addition, Mother submits that she provided

proof of housing by introducing a lease of a three-bedroom apartment into

                                    -7-
J-S45013-14


evidence.   Mother also points out that an additional social worker, Zakiah

Snead, remarked that she made the majority of visits with her children, and

was engaged with them during those visits.

      DHS responds that under any of the subsections, § 2511(a)(1), (2),




efforts to address and resolve her drug and alcohol and mental health

deficiencies t

DHS asserts that Mother did not work toward substantial completion of her

FSP, noting that she regularly tested positive for drugs and was twice

unsuccessfully discharged from drug treatmen

visitation rights were suspended with her children due to her drug addiction



drug screen.

      Further, DHS submits that Mother did not complete mental health




lack of engagement during the visits.     DHS further provides that Mother

provided no credible support for her own self-serving testimony that she was

enrolled in drug and alcohol or mental health treatment.         Indeed, it

accurately recognizes that the court below found her testimony lacking

credulity and rejected that she had obtained suitable housing.


                                    -8-
J-S45013-14




satisfied or was working toward completion of her FSP.       The court below



to successfully complete drug treatment, going so far as to procure another



See N.T., 1/8/14, at 21-

testimony, there was no evidence that she obtained proper housing. Here,

the record supports that Mother has been unable for a period of three years

to overcome her drug addiction or alleviate her mental health problems.



      Mother next contends that the trial court erred in failing to give




between Mother and her children would result in any detrimental harm to



      DHS rejoins that it presented testimony that Mother and children



It posits that when Mother did visit with the children, the overall quality of

the visits was poor.   DHS maintains that the children did not wish to see

                                                                          Id.

According to DHS, Mother only attended approximately forty-five percent of


                                    -9-
J-S45013-14




would not have a negative effect on the children.       Importantly, and in

contrast to their relationship with Mother, the children exhibited a strong

bond with their pre-adoptive parents.



warrants termination of his or her parental rights, the court must conduct an

analysis of the needs and welfare of the children based on the best interests

of the children. In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). In In re

L.M., supra

analysis concerns the nature and status of the emotional bond between

parent and child, with close attention paid to the effect on the child of




casewor                                     In re Z.P., 994 A.2d 1108, 1121

(Pa.Super. 2010).



factual findings, it is apparent that Mother is not entitled to relief.

Considering the totality of the circumstances, DHS presented sufficient




emotional needs.    Ms. Owens testified that the children addressed their


                                   - 10 -
J-S45013-14


foster mother as Mom and their foster father as Dad. N.T, 1/8/14, at 40.

She remarked that there would be no negative effects on either child if



appropriate option. Id. at 40-41. She referenced that Mother had failed to

remedy her drug problems, there was no record of mental health treatment

at her June 19, 2013 meeting, and that the quality of her visits with the

children prior to being suspended were not good. Id. at 36.

     Ms. Snead testified that Mother was in denial about her drug habit,

that her children would become hysterical before visitation and did not want

to visit with Mother.   According to Ms. Snead, the children would kick,

scream and cry.     She also stated that when Mother did visit with the

children, she was high on drugs sixty-five percent of the time.       In this

regard, she discussed that Mother would have significant mood swings, fall

asleep during visitation, and snap at the children if they referred to foster

mother as Mom.

     Ms. Snead set forth that Mother had not met her objectives for drug

and alcohol testing, mental health treatment, or housing. In her view, the




1/8/14, at 88.   She opined that there would be no negative effect on the




                                   - 11 -
J-S45013-14


                                                                         Id. at

90. Like Ms. Owens, she testified that adoption was the most appropriate




the reasons already outlined.    The final issue Mother advances is that the

court erred in changing the goal from reunification to adoption.      However,

her argument is that because her parental rights should not have been

terminated, the goal should not have been changed to adoption.               As

discussed above, the court did not err in terminating her parental rights.

Since this is the only position forwarded by Mother relative to her final claim,

and she fails to cite or discuss any case law, she is not entitled to relief.

Acco

D.N.M. and S.E.J.

       Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2014




                                     - 12 -